Exhibit 12 Consolidated Ratios of Earnings to Fixed Charges Nine months ended Years ended December 31, September 30, 2008 2007 2006 2005 2004 2003 Excluding interest on deposits 1.87 x 2.50 x 2.56 x 3.17 x 3.90 x 3.91 x Including interest on deposits 1.41 x 1.59 x 1.64 x 2.00 x 2.54 x 2.54 x Note: The ratio of earnings to fixed charges is calculated by adding income before income taxes plus fixed charges and dividing that sum by fixed charges. Nine months ended Years ended December 31, September 30, 2008 2007 2006 2005 2004 2003 Income before income taxes $ 96,540 $ 204,926 $ 203,575 $ 230,227 $ 228,595 $ 233,150 Interest on deposits $ 122,852 $ 210,369 $ 188,476 $ 123,057 $ 69,947 $ 70,966 Borrowings and long-term debt 106,839 132,953 127,774 103,602 76,660 77,956 1/3 of net rental expense 3,806 4,031 3,012 2,652 2,140 2,183 Total fixed charges, including interest on deposits $ 233,497 $ 347,353 $ 319,262 $ 229,311 $ 148,747 $ 151,105 Total fixed charges, excluding interest on deposits $ 110,645 $ 136,984 $ 130,786 $ 106,254 $ 78,800 $ 80,139
